ORDER
The appellants filed petitions for name changes in the Circuit Court for Montgomery County. The circuit court granted the appellee’s motion for summary judgment and dismissed the petitions.
The appellants appealed to the Court of Special Appeals. The Court of Appeals, on its own motion, issued a writ of certiorari to review the case prior to oral argument in the Court of Special Appeals.
Prior to oral argument in the Court of Appeals the appellee filed a motion to dismiss on the ground that the appeal is moot because appellee has now consented to the name changes urged by the appellants. The appellants in their response to *399the motion agree that on the surface the appeal is moot but contend that the case should be heard by the Court to benefit children similarly situated to the appellants.
NOW THEREFORE, it is this 14th day of January, 1997
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Montgomery County be, and it is hereby, vacated and the case is remanded to the Circuit Court for Montgomery County for entry of a judgment in accordance with the consent of the appellee to the change in the names of the appellants.